Citation Nr: 1112796	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-12 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active duty training in the Army National Guard from October 1963 to November 1963.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.  

In May 2010, the Veteran was afforded a videoconference hearing conducted by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Appellant's claims file.  

In November 2010, the Board requested a medical expert opinion from the Veteran's Health Administration (VHA).  The requested opinion was received in December 2010.  In January 2011, the Board informed the appellant that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In a signed statement, dated later that same month and received at the Board in January 2011, the Appellant stated that he had no further evidence or argument to present, and in January 2011, his representative submitted argument on his behalf. Accordingly, the Board will proceed with the consideration of his case.


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably shows that the Appellant had a left knee disorder (genu recurvatum) that preexisted his active duty training and was not permanently aggravated during that period of qualifying active service.  

2.  There is nothing in the record that otherwise establishes a nexus between the Appellant's current left knee problems and his qualifying active service. 


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1153, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Appellant was provided VCAA notice in June 2008, prior to the initial adjudication of his claim in October 2008.  The June 2008 notice informed the Appellant of all three elements required by 38 C.F.R. § 3.159(b) and included information regarding the assignment of disability ratings and effective dates in cases where service connection is granted.  The Appellant has not alleged any prejudice due to the timing of that correspondence and none is apparent.  Moreover, the Board finds that any defect in the timing or content of the VCAA notice has not affected the overall fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Appellant, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  Additionally, VA has associated with the claims file the Appellant's National Guard service treatment records, Social Security Administration (SSA) records, and all potentially relevant VA treatment records as well as private treatment records and other pertinent evidence identified by the Appellant.  

The Board observes that the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Appellant in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating those claims.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  

Here, the Appellant has not indicated, and the evidence of record does not otherwise suggest, that there are any outstanding federal records that pertain to his service connection claim.  Accordingly, the Board finds that it is not obligated to obtain any additional federal records with respect to that claim.  

In addition to obtaining relevant service and post-service treatment records, VA has obtained a VHA opinion in support of the Appellant's claim.  That VHA examiner's opinion is supported by a detailed rationale and is reconciled with all medical and other pertinent information in the claims file.  As such, the Board finds that VHA examiner's opinion is sufficient for rating purposes and VA is not required to afford the Appellant an additional VA etiological examination and opinion pursuant to 38 C.F.R. § 3.159(c)(4).

The Appellant has also been afforded the opportunity to testify at a May 2010 videoconference hearing.  In this regard, the Board notes the United States Court of Appeals for Veterans Claims (Court) recently held that the Acting Veterans Law Judge who chairs a hearing must fulfill two duties to comply with 38 C.F.R. 3.103(c)(2), which governs appellants' procedural due process and appellate rights.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the May 2010 hearing, the Acting VLJ informed the Appellant of the necessary evidentiary requirements and potential pertinent evidence with respect to his left knee claim.  In fact, the Appellant was able to provide lay testimony regarding the etiology of his current left knee disorder, which has been considered in this decision.  Moreover, neither the Appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ that presided over the February 2010 hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Appellant in adjudicating this appeal.



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Active military service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010).  Active duty training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves include the National Guard.  38 U.S.C.A. § 101(26), (27).  The definition of active duty also includes any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 C.F.R. § 3.6 (2010).  

Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Additionally, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110.  However, presumptive periods do not apply to active duty training or inactive duty training.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

At the time of a service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as 'noted. '38 C.F.R. § 3.304(b). When determining whether a defect, infirmity, or disorder is 'noted' at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by an Appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238, 246 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and convincing evidence demonstrates no permanent increase in disability during service, the presumption of aggravation in not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Moreover, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of the proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995).  In determining whether documents submitted by an Appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Appellant, in written statements and testimony before the Board, contends that his current left knee problems had their onset during his period of active duty training in the Army National Guard.  Specifically, he asserts that he injured his left knee joint after colliding with a cement post during his first week of boot camp.  Thereafter, he maintains, he experienced chronic left knee pain and related symptoms that progressively worsened in severity and ultimately required a total knee replacement.  

In support of his claim, the Appellant submitted a July 2008 written statement from a fellow retired service member, indicating that the Appellant was a credible historian who for years had provided a consistent account of injuring his left knee in boot camp.  Significantly, however, the fellow service member acknowledged that he had only been friends with the Appellant for 15 years and, thus, had neither witnessed nor otherwise learned of his left knee injury at the time it reportedly occurred.

The Appellant's National Guard service treatment records reflect that, on a September 1963 examination prior to the onset of his active duty training, he reported a history of unspecified leg problems.  However, a contemporaneous clinical evaluation was negative for any lower extremity abnormalities and the Appellant was declared fit for service.

Subsequent service treatment records show that, less than a week after starting boot camp in October 1963, the Appellant sought treatment for left leg pain.  Significantly, he acknowledged that, prior to joining the military, he had fractured his left leg and thereafter experienced problems bending that lower extremity.  Based on the Appellant's statements and a clinical evaluation, he was provisionally diagnosed with genu recurvatum and recommended for a medical discharge.  

Four days later, the Appellant was afforded a more extensive clinical evaluation in which he reported a history of left knee problems dating back to a football injury that he had incurred when he was 19 years old.  Although the Appellant denied seeking medical treatment at that time, he acknowledged that his injury was severe enough to require him to convalesce at home for approximately one month.  The Appellant stated that, following his period of convalescence, his left knee had remained asymptomatic for several months.  However, he further stated that, roughly 18 months before his enlistment, he had begun to experience intermittent left knee pain and instability, which had persisted to the present.  The Appellant described his current symptoms as frequent buckling and painful motion, which prevented him from walking more than a quarter mile without resting his knee joint.  While X-rays were negative for any left knee abnormalities, physical evaluation revealed marked tenderness to palpation throughout the joint, with severe recurvatum of 35 degrees on weight bearing.  Based on these findings, the service examiner diagnosed the Appellant with left knee instability.  Significantly, the examiner expressly indicated that the Appellant's left knee disorder had existed prior to service and not been incurred or aggravated in the line of duty.  

Based on the service examiner's findings, the Appellant was referred to a Medical Evaluation Board, which determined that his left knee disorder had preexisted service and had not been aggravated during his less than one month of active duty training.  That panel then recommended the Appellant for separation on the basis of his medical unfitness for service.  He was discharged later that month.

Although the Appellant now maintains that he has experienced chronic left knee pain since his brief period of active duty training, the record does not show any complaints or clinical findings of knee problems for several decades after he left the National Guard.  Indeed, the Appellant's SSA medical records reflect that he was afforded a January 1991 examination, which revealed that his left knee was within normal limits.  

Subsequent private hospitalization records reflect that in December 2003, the Appellant underwent a left total knee replacement (arthroplasty).  After that procedure, he continued to receive outpatient treatment for pain, crunching, popping, and general instability in his left knee, which was attributed to scar tissue in and around the left patellofemoral joint.  Significantly, however, none of the Appellant's treating providers related his knee problems to his reported boot camp injury or to any other aspect of his qualifying active service.

In January 2010, the Board requested a VHA opinion from a VA orthopedic specialist regarding whether the Appellant's reported in-service left knee injury had progressed over time to the point that a total knee arthroplasty was warranted.  The Board also requested that the VHA opinion address whether any left knee disorder had preexisted the Appellant's active duty training and whether any current left knee disorder had been caused or permanently worsened during that period of qualifying active service.

In a December 2010 opinion, a VA orthopedic surgeon, after reviewing the claims file and relevant medical literature, determined that the Appellant's total knee replacement and residual symptoms were unrelated to his reported in-service left knee injury or to any other aspect of his qualifying active service.  In support of this opinion, the VHA specialist noted that the objective evidence of record did not corroborate the Appellant's account of an in-service left knee injury incurred through a collision with a concrete post.  On the contrary, the VHA examiner observed that the Appellant's National Guard service treatment records did not show that he had sustained an in-service traumatic injury of sufficient magnitude to account for his subsequently diagnosed left knee instability.  The VHA specialist then listed the types of injuries that were commonly treated in association with knee instability in 1963: knee dislocation or fracture, disruption of the intra-articular ligaments, anterior or posterior cruciate or posterior capsule; rupture of the extensor mechanism of the knee, either proximal to or distal to the patellar; disruption of the extra articular ligaments, medial or lateral collateral ligaments; any combination of the above injuries; or muscular skeletal diseases.  Had any such traumatic injury occurred during the Appellant's active duty training, the VHA examiner explained, the Appellant would have been prescribed a "downtime" or recovery period and treated with "some form of mobilization such as a cast."

With respect to the other questions posed by the Board, the VHA specialist determined that the lay and medical evidence in the National Guard treatment records did show that the Appellant's left knee genu recurvatum had preexisted service.  In this regard, the VHA examiner noted that the Appellant's reported history of leg problems on entry, combined with the subsequent clinical findings of left knee pain and instability, indicated that he had a "dynamic instability pattern," consistent with genu recurvatum, which had preexisted service and manifested itself when his "joint was stressed or loaded" during boot camp training exercises.  The VHA examiner further noted that this preexisting condition would not have manifested when the Appellant's knee joint was at rest, which effectively explained why his September 1963 entrance examination had been negative for any clinical findings of knee abnormalities.  Finally, the VHA specialist determined that the Appellant's preexisting left knee disorder had not permanently worsened during his brief period of active duty training in view of the lack of "objective documentation in the record [showing] any major disruption of the skeletal axis that either resulted from or was substantially aggravated" by that period of qualifying active service. 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993).

The Board finds the opinion set forth by the October 1963 Medical Evaluation Board, indicating that the Appellant had a left knee disorder (genu recurvatum) that preexisted service and was not permanently aggravated, or worsened beyond its normal progression, during service, to be both probative and persuasive.  That opinion took into account the Appellant's pertinent medical records, including his entrance examination containing reports of preexisting left leg problems and his treatment for left knee pain and instability within a few days of starting boot camp.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the Appellant's history, and the thoroughness and detail of the opinion).  While cognizant that the Medical Evaluation Board also based its determination, in part, on the Appellant's own contemporaneous account of a left knee injury that predated service, the Board notes that the medical board's determination is not invalid simply because it relied on a history provided by the Appellant.  See Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453, 456 (2000).  Accordingly, the Board is not precluded on this basis from assigning the Medical Evaluation Board opinion great probative weight.

The Board also assigns great probative value to the recent opinion of the VHA examiner, indicating that the Appellant had a left knee disorder that preexisted his active duty training and that his current left knee problems were unrelated to that brief period of qualifying active service.  The VHA specialist based his opinion on a thorough and detailed examination of claims file and supported that opinion with a detailed rationale, which was consistent with the findings of the October 1963 Medical Evaluation Board and the other pertinent medical evidence of record.  Prejean, 13 Vet. App. at 448-9.  That opinion also expressly addressed and reconciled the Appellant's lay assertions regarding the etiology of his current left knee disorder by explaining how those assertions were not supported by the clinical evidence, both during and after his qualifying active service.  Id.  Moreover, the Board considers it significant that the VHA examiner's opinion constitutes the most recent medical evidence of record and was undertaken directly to address the issue on appeal.  Further, there are no contrary medical opinions of record.

Based on the foregoing, the Board finds that the evidence of record clearly and unmistakably shows that the Appellant had a left knee disorder (genu recurvatum) that existed prior to service.  In this regard, the Board acknowledges that the Appellant's account of a preexisting condition, noted on entry, is insufficient, in and of itself, to rebut the presumption of soundness.  38 C.F.R. § 3.304(b)(1); Paulson, 7 Vet. App. at 470; Crowe, 7 Vet. App. at 246.  Nevertheless, the Board finds that the presumption of soundness has been rebutted with "contemporaneous clinical evidence or recorded history" in the record.  Miller, 11 Vet. App. at 348.  Indeed, the Appellant's National Guard service treatment records, reflecting a history of pre-service left knee problems and an in-service diagnosis of left knee genu recurvatum, without any contemporaneous antecedent incident, collectively constitute "contemporaneous clinical evidence or recorded history," as contemplated in Miller.  That evidence serves as clear and unmistakable proof that the Appellant's left knee disorder existed prior to service.  Moreover, that evidence is corroborated by the October 1963 Medical Evaluation Board and the December 2010 VHA examination opinions, which the Board deems highly probative.  Further, the Board considers it significant that the December 2010 VHA opinion effectively reconciles the clinical findings contained in the September 1963 entrance examination by explaining how the Appellant's left knee disorder could have escaped clinical detection at that time but still predated service.

Turning to the issue of aggravation, the Board finds that the evidence of record clearly and unmistakably shows that the Appellant's preexisting left knee condition was not permanently worsened during his brief period of qualifying active service.  The evidence of record, particularly the determinations of the October 1963 Medical Evaluation Board and the January 2010 VHA examiner, directly negate such a finding.  Indeed, while the pain and instability associated with the Appellant's left knee genu recurvatum may have manifested during his active duty training, there is no indication that the underlying condition, as opposed to the mere symptoms thereof, actually worsened in service.  Hunt, 1 Vet. App. at 297.  Accordingly, the Board finds no evidence of a permanent increase in disability in service; thus, the presumption of aggravation is inapplicable in this instance.  Maxson, 12 Vet. App. at 459-60 (1999).

Next, the Board observes that the January 2010 VHA examiner's opinion and the other competent evidence of record does not in any way suggest a nexus between the Appellant's current left knee replacement residuals and any aspect of his qualifying active service.  On the contrary, the VHA examiner has expressly determined that no such nexus exists and no other medical provider has noted such a relationship.  Moreover, notwithstanding the Appellant's current complaints of ongoing left knee problems since boot camp, the evidence of record reflects a 40-year gap between his period of active duty training and his first complaints and clinical treatment for knee problems.  This lack of continuity of symptomatology further weighs against the Appellant's service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has considered the Appellant's contentions that his current left knee disorder is related to his active service, including to his reported in-service injury.  Lay evidence is one type of evidence that the Board must consider when an Appellant's claim seeks disability benefits.  See 38 C.F.R. § 3.307(b) (2010).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the Appellant.  See Caluza, 7 Vet. App. at 511-12.  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

In this case, the Appellant is certainly competent, as a lay person, to report that he injured his left knee by colliding with a concrete post while on active duty training, as such an event is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the Board finds his account not credible as it conflicts with the other evidence of record.  

The Appellant's account of injuring his left knee in service by colliding with a concrete post is undermined by his National Guard service treatment records.  Those records are replete with general complaints of joint pain and instability.  However, they contain no findings of prescribed bed rest or other medical treatment, such as the application of a cast, which, as expressly noted by the VHA examiner, would have customarily followed an in-service traumatic left knee injury at the time of the Appellant's active duty training.  

Moreover, the Appellant's current account is internally inconsistent with his own in-service reports of a pre-service football injury.  The Board recognizes that, at his May 2010 hearing, the Appellant denied that he had ever injured his knee playing football.  Nevertheless, the Board considers his current statements, made in connection with a claim for VA compensation benefits, to be of lesser probative value than his prior contemporaneous in-service history.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Appellant's statements, it may consider whether self-interest may be a factor in making such statements).  In this regard, the Board acknowledges that, to buttress his own credibility, the Appellant has submitted a lay statement from a fellow retired service member attesting to the consistency of the Appellant's account of an in-service injury.  However, as noted above, that retired service member did not actually know the Appellant at the time of his active duty training and, thus, is not competent to verify his account of an in-service knee injury.  See 38 C.F.R. § 3.159(a)(2) (2010) (Competent lay evidence requires that the lay proponent have personal knowledge of the information he or she is conveying).  Therefore, given the internal inconsistencies in the Appellant's reports of a left knee injury, and the factors undermining the credibility of his most recent statements, made in connection with a claim for VA benefits, the Board finds those latter statements to be of reduced probative value.  Caluza, 7 Vet. App. at 511-12.

Next, the Board acknowledges that the Appellant is competent to testify as to the presence of current left knee symptoms, which are capable of lay observation, and his statements and testimony in this regard are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  However, to the extent that he relates his current symptoms to service, his assertions are not probative.  As a lay person, without any apparent clinical expertise, he is not competent to opine as to medical etiology or to render medical opinions.  See 38 C.F.R. § 3.159(a).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current left knee problems and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

In sum, the Board finds that clear and unmistakable evidence demonstrates that the Appellant had a left knee disorder that preexisted his active duty training and was not aggravated beyond its natural progression during that time period.  Moreover, the preponderance of the evidence does not show that his current left knee problems are in any way elated to his brief period of qualifying active service or to any incident therein.  As such, the Appellant's claim for service connection for a left knee disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


